DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger et al. (US 2014/0246488 A1) in view of Colvin et al. (US 2012/0053778 A1) and Xiao et al. (US 2006/0288260 A1).
Regarding claim 1, Terwilliger teaches a computer-implemented method for providing information describing a fault code for an engine, the computer-implemented method comprising:
detecting, by execution of one or more processors of a display device having an electronic display, a fault occurrence event in the engine [0032];
determining a fault code indicative of the fault occurrence event and one or more parameters associated with the fault code [0032]; and
generating a machine-readable code representing the fault code and the one or more parameters [0032].

Colvin teaches describing a fault code for an internal-combustion engine [0002]; detecting a fault occurrence event in the internal combustion engine [0004]; and wherein determining the one or more parameters associated with the fault code comprises determining a geolocation associated with the internal-combustion engine [0056].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the system with an internal combustion engine and to determine a geolocation because it provides a contextually rich data set that will greatly facilitate diagnosis of vehicle problems (paragraph 0007 of Colvin).
Xiao teaches a computer implemented method for providing information describing a fault code for an unmovable machine [0008, 0037].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide fault codes for unmovable devices, as taught by Xiao, because it allows for a more efficient maintenance schedule and better use of repair resources in a production environment (paragraph 0007 of Xiao).
Regarding claim 2, Terwilliger teaches further comprising presenting the machine-readable code on the electronic display of the display device [0032].
Regarding claim 3, Terwilliger teaches wherein generating the machine-readable code comprises:
generating an address that passes the fault code and the one or more parameters as input to a lookup function [0023]; and
generating the machine-readable code as a function of the generated address [0023].
Regarding claim 4, Terwilliger teaches wherein generating a machine-readable code comprises generating a Quick Response (QR) code representing the fault code and the parameters [0023].
Regarding claim 6, Terwilliger teaches wherein determining the one or more parameters associated with the fault code comprises determining at least one of a timestamp indicative of when the fault occurrence event was detected, a serial number associated with the engine [0026].

Regarding claims 8-11 and 13-18, these claims are analogous to the claims above, and are therefore also taught by Terwilliger.
Regarding claim 20, Terwilliger teaches wherein, in response to one of the fault code being invalid, returning an error to the device (an error provided in a URL will return an error).
Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger as modified by Colvin and Xiao and further in view of Daiker (US 2013/0186070 A1).
Regarding claims 5, 12, and 19, Terwilliger lacks the diesel engine.
Daiker teaches detecting the fault occurrence event comprises detecting the fault occurrence event in a diesel engine [0044].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to detect faults in a diesel engine because engines can be complicated and difficult to access, and providing an electronic fault code allows for easier diagnosis when performing maintenance. Further, commercial vehicles are often diesel and require closer monitoring for fault occurrences.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Xiao and are required by the amendment regarding the unmovable nature of the engine.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876